                                                       United States District Court
                                                       Central District of California
                                                                                                                                            JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 18-376-PSG

 Defendant      DEFT 2: DEJUAN MELA SAMPSON                                Social Security No. 4      6     4     1
       True Name: Sampson, Dejuan Mell ; Lil Freebo;
                                                                           (Last 4 digits)
 akas: Juanny; DJ; Dejaun, Sampson; Lil Free

                                                                  t~

                                                                                                                 MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        04     29        19


 COUNSEL                                                                CJA Humberto Diaz
                                                                          (Name of Counsel)

     PLEA        ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~         NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Conspiracy, in violation of Title 18 U.S.C.§ 371,as charged in Count One of the Indictment.

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of:



41 months.

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

All fines are waived as it is found that such sanction would place.an undue burden on the defendant's
dependents.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years under the following terms and conditions:

        The defendant shall comply with the rules and regulations ofthe United States Probation & Pretrial
        Services Office and General Order 18-10.
2.      The defendant shall refrain from any unlawful use ofa controlled substance..The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.




CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
 USA vs.    DEFT 2: DEJUAN MELA SAMPSON                   Docket No.:   CR 18-376-PSG

3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        thatincludes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer.The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
5.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
6.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
7.      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers, cell phones,other electronic communications or data storage devices or media, office,
        or other areas under the defendant's control, to a search conducted by a United States Probation
        Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
        The defendant shall warn any other occupants that the premises may be subject to searches
        pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
        time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
        condition of his supervision and that the areas to be searched contain evidence ofthis violation.

The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

Based on the Government's motion,all remaining counts are ordered dismissed as to this defendant only.

The Court recommends that the defendant be housed at Terminal Island, and be allowed to participate
in the Bureau ofPrisons' Residential Drug Abuse Program (RDAP).

The defendant is advised of the right to appeal.




CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                              Page 2
 USA vs.     DEFT 2: DEJUAN MELA SAMPSON                                                   Docket No.:      CR 18-376-PSG


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                      /
                      y 9
           Date       ~'—                                                     U. S. Dis i      udge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                              Clerk, U.S. District Court




                    V
                    '         ~~                                    By
           Filed Dat                                                          Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

      The defendant must not commit another federal, state, or local                9.      The defendant must not knowingly associate with any persons engaged
      crime;                                                                                in criminal activity and must not knowingly associate with any person
 2.   he defendant must report to the probation office in the federal                       convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                     officer. This condition will not apply to intimate family members, unless
      sentence of probation or release from imprisonment, unless                            the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                          that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                    rehabilitation;
      the court or probation officer;                                                10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                          purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                      controlled substance, or any paraphernalia related to such substances,
      officer;                                                                              except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation             11.    The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                     arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                   12.    For felony cases, the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before          13.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                         enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                       permission of the court;
 7.   The defendant must permit the probation officer to contact him or              14.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited bylaw or the terms ofsupervision and                      those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                      such notifications;
      the probation officer for schooling, training, or other acceptable             15.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                       implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                              criminalconduct,protectthepublicfromfurthercrimesofthedefendant;
      unanticipated change;                                                                 and provide the defendant with needed educational or vocational
                                                                                            training, medical care, or other correctional treatment in the most
                                                                                            effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                      Page 3
 USA vs.     DEFT 2: DEJUAN MELA SAMPSON                                       Docket No.:     CR 18-376-PSG


    ❑        The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th)day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

          if all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                      Special assessments under 18 U.S.C. § 3013;
                      Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                      Fine;
                      Community restitution, under 18 U.S.C. § 3663(c); and
                      Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2) federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendanYs income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofal I personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMI'TMENT ORDER                                                        Page 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                  CERTIFICATE

 1 hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court



                                                               ~I
                                                               ~
             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(l)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-l04(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
